Detail Action
This office action is a response to an application submitted on 09/15/2020.
Claims 1-27 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) were filed on 09/28/2020 and 12/31/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 09/15/2020.  These drawings are acceptable for examination proceedings.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 7-8, 10-13, 17-20, 24-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mason et al. [US 20160334236 A1], hereinafter “Mason”.

Regarding claim 1, Mason teaches A method for micro-navigation of a mobile object, the method comprising: guiding a mobile object utilizing macro-navigation to travel from an origination site to a macro/micro route interface [Figs 4A-4B, Par. 90, 101and Fig. 6];
initiating a micro-navigation guidance protocol upon approach to the macro/micro route interface [Figs, 4-7; par. 101- 120]; and
guiding the mobile object using the micro-navigation guidance protocol from the macro/micro route interface to a terminal location within a destination site [Fig. 6; step 612].

Regarding claim 2, Mason further teaches determining a size of the mobile object; and
determining a route within the destination site from the macro/micro route interface to a terminal location based on the size of the mobile object [Par. 79, 102].

Regarding claim 3, Mason further teaches transmitting a real-time micro-navigation guidance protocol based on a plurality of input parameters related to the destination site [Par. 46].
Regarding claim 7, Mason further teaches A system for micro-navigation of a mobile object, the system comprising: at least one geometric maneuvering library for a plurality of mobile objects and ancillary equipment identifying a plurality of known capabilities and constraints [Par. 53, 55];
an end point database [Par. 46];
at least one route file [Par. 42,43];
a route execution data capture comprising a route traced by a mobile object, total distance traveled, maneuvers executed, elapsed time, and contemporaneous speed during all route segments [Par. 44];
at least one algorithm for translating route data into optimizable route structure tools to create routes that meet user defined characteristics for at least one of complexity, duration, and distance considering user selected mobile object and ancillary equipment intended for route passage [Par. 40-41];
at least one user interface; and a mobile computing device with active connection to a data bus of a mobile object [Par. 34-35].

Regarding claim 8, Mason further teaches comprising a database of mobile objects and ancillary equipment or attachments, and wherein the plurality of attachments comprises at least one of a trailer, a plow, a tank, a roof mounted rack, light bars, a bucket equipment or a ladder [Par. 53]. 

Regarding claim 10, Mason further teaches a computing device configured to collect data related to route transit to specific end points that are unmapped, wherein the computer device is configured to identify those end points by relating specific geo coordinates, magnetic field navigation, physical landmark based characteristics, or an electronically described and defined end point to an identification is entered and stored in a location database, wherein the computer device is configured to provide guidance to mobile objects traveling to those end points or destinations, wherein the computer device is configured to continually refine or update additional information relevant to a route or a specific mobile object and configuration [Par. 43,51, 55, 85]

Regarding claim 11, Mason teaches A method for a micro-navigation of a mobile object, the method comprising:
collecting data related to a route transit to a plurality of specific end points that are unmapped or a specific mobile object and configuration to a plurality of specific end points that are unmapped [Par. 51-55, Fig. 2];
identifying at least one specific end point by relating at least one specific geo coordinate, magnetic field navigation, at least one physical landmark-based characteristic, or an electronically described and defined end point to an identification that is entered and stored in a location database [Par. 63-64];
providing guidance to vehicles traveling to the at least one specific end point [Par. 68]; and
continually refining or updating additional information relevant to a route or a specific mobile object and configuration [Par. 43, 85]. 

Regarding claim 12, Mason further teaches A method for a micro-navigation of a vehicle, the method comprising:
collecting, at a server, movement data for a known vehicle from a last mapped location associated with the known vehicle [Par. 34];
tracking a movement of the known vehicle until the known vehicle reaches a final stop position at an end point [Par. 35];
associating the movement of the known vehicle with performance data comprising at least one of vehicle performance data, operator input data or data collected by an external equipment [Par. 53-55]; and
generating a micro-navigation session for the executed route based on the movement data and the performance data, and naming and storing the micro-navigation session in a database [Par. 61-62, 72].

Regarding claim 13, Mason further teaches the last mapped location is determined by a public address, a GPS coordinate, or a location identification device associated with a known physical place [Par. 36, 39].

Regarding claim 17, Mason further teaches comprising optimizing the driven route based on a future micro-navigation session [Par. 83].
Regarding claim 18, Mason further teaches herein optimizing comprises comparing future micro-navigation sessions of the driven route, comparing the micro-navigation sessions on the basis of a plurality of configurable characteristics designed to allow an operator or an assigning authority optimization of certain desired operator outcomes of session performance comprising at least one of route speed, number or maneuvers, direction of maneuvers, and critical event detection, wherein the comparison generates a plurality of mathematically selected optimizations to achieve desired results and improve those results from time to time by comparison to ongoing route sessions conducted on the driven route [Par. 83, 115, 118].

Regarding claim 19, Mason further teaches A method for a micro-navigation of a vehicle, the method comprising:
determining, at a server, a mapped location of a macro/micro route interface associated with a known vehicle [Par. 34];
retrieving from the server at least one micro-navigation route to reach a desired unmapped end point [Par. 68];
selecting the at least one micro-navigation route based on a one or more parameters for the known vehicle [Par. 53-55];
tracking the selected micro-navigation route for the known vehicle from the mapped location of a macro/micro route interface to the desired end point [Par. 35]; and
generating a micro-navigation session for the selected micro-navigation route based on the movement data and the performance data, and naming and storing the micro-navigation session in a database [Par. 61-72].

Regarding claim 20, Mason further teaches the last mapped location is determined by a public address, a GPS coordinate, or a location identification device associated with a known physical place [Par. 36, 39].

Regarding claim 24, Mason further teaches comprising optimizing the driven route based on a future micro-navigation session [Par. 83].

Regarding claim 25, Mason further teaches herein optimizing comprises comparing future micro-navigation sessions of the driven route, comparing the micro-navigation sessions on the basis of a plurality of configurable characteristics designed to allow an operator or an assigning authority optimization of certain desired operator outcomes of session performance comprising at least one of route speed, number or maneuvers, direction of maneuvers, and critical event detection, wherein the comparison generates a plurality of mathematically selected optimizations to achieve desired results and improve those results from time to time by comparison to ongoing route sessions conducted on the driven route [Par. 83, 115, 118].

Regarding claim 26, Mason further teaches comprising using algorithms to optimize the micro-navigation routes [Par.40-41].

Regarding claim 27, Mason further teaches wherein the specific vehicle configuration is known for the known vehicle [Par. 53].

Allowable Subject Matter
Claims 4-6, 9, 14- 16, 21-23 would be allowable if rewritten to overcome the rejection(s), set forth in this Office Action and to include all of the limitations of the base claim and any intervening claims.  
Conclusion
The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.

A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of the action.  An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYAW Z SOE whose telephone number is (571)270-0304.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 5712707191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KYAW Z SOE/Primary Examiner, Art Unit 2412